Title: May 12. Tuesday.
From: Adams, John
To: 


       Dined, at Mr. Dupré’s, at the  Montagne. The Gardens and the Prospect are very fine. It lies adjoining to the Seat of the President of the Parliament of Paris. We met his Lady, who desired the Gentlemen to shew Us the Place, but not the Whole, for she wished to enjoy our Company, there, at her own Invitation, and she chose to reserve a Part of the Curiosities of the Place as an Inducement to Us to accept it.
       From this Hill, We have a fine View of the Country, and of the Kings Castle at Vincennes. My little Son, and the other young Americans, at the Pension, dined with Us.
      